DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US Patent Application Pub. No.: US 2016/0218598 A1).
For claim 1, Hayashi discloses the claimed invention comprising: a stator element (reference numeral 12, figure 2); a rotor element (reference numeral 17, figure 2) that is rotatable about a rotation axis (figure 2); and a housing (reference numeral 11, figure 2) that houses the stator element and the rotor element (figure 2), and that is provided with an electric insulating portion (reference numeral 27, figures 2, 3, also see 
For claim 2, Hayashi discloses the electric insulating portion (reference numeral 27) being an electric insulation film or an applied electric insulating agent (see paragraph [0033]).  
For claim 3, Hayashi discloses the housing including a recessed portion (reference numeral 11e) on the inner surface (see figures 2, 3), and the electric insulating portion (reference numeral 27) being formed in the recessed portion (reference numeral 11e, see figures 2, 3).  
For claim 9, Hayashi already discloses the structure of electric rotating machine as explained for claim 1 above, and applying the machine to an apparatus such as a vehicle is a recitation of the intended use of the claimed invention which does not further limit the structure of the invention.  
For claim 10, Hayashi already discloses the structure of electric rotating machine as explained for claim 1 above, and applying the machine to an apparatus such as a power generator is a recitation of the intended use of the claimed invention which does not further limit the structure of the invention.  
For claim 11, Hayashi already discloses the structure of electric rotating machine as explained for claim 1 above, and applying the machine to an apparatus such as a lifting device is a recitation of the intended use of the claimed invention which does not further limit the structure of the invention.  
.  

Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US Patent Application Pub. No.: US 2015/0349589 A1).
For claim 1, Takahashi et al. disclose the claimed invention comprising: a stator element (reference numerals 102, 120, figures 1-4); a rotor element (reference numeral 110) that is rotatable about a rotation axis (figures 1, 2); and a housing (reference numeral 102) that houses the stator element and the rotor element (figures 1, 2), and that is provided with an electric insulating portion (reference numeral 124, see also paragraph [0042]) on a part of or whole of an inner surface (inner surface of housing 102, figures 1, 2) including a surface facing at least one of the stator element and the rotor element (see figures 1-4).  
For claim 4, Takahashi et al. disclose the electric insulating portion (reference numeral 124) including one or more gaps (filled by components 123, 125) that extend in at least one of an axial direction of the rotation axis and a rotating direction of the rotation axis (see figures 3-5).  
For claim 6, Takahashi et al. disclose the housing (reference numeral 102) including a recessed portion on the inner surface (see figures 1, 3), and the electric insulating portion (reference numeral 124) is formed in the recessed portion (see figures 1, 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 1 above, and further in view of Saito et al. (US Patent Application Pub. No.: US 2011/0254474 A1).
For claim 8, Hayashi discloses the claimed invention except for the electric rotating machine system comprising: the electric rotating machine according to claim 1; a driving circuit that supplies power to the electric rotating machine; and a control unit that controls an operation of the driving circuit.  Saito et al. disclose the electric rotating machine system having a driving circuit (reference numerals 652, 656) that supplies power to the electric rotating machine (see figure 2); and a control unit (reference numeral 648) that controls an operation of the driving circuit (see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driving circuit and the control unit as disclosed by Saito et al. for the electric rotating machine of Hayashi for predictably providing sufficient power for the proper functioning of the device.  

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. as applied to claim 1 above, and further in view of Mizuike (US Patent Application Pub. No.: US 2012/0133225 A1).
For claim 5, Takahashi et al. disclose the claimed invention except for the electric insulating portion having a structure in which one or more steel sheets having an electric insulating portion on at least a part of an outer surface of the steel sheets are laminated in an axial direction of the rotation axis or a rotating direction of the rotation axis.  Having a steel sheet structure laminated in the axial direction for the stator is a known skill as exhibited by Mizuike (see paragraph [0031], and figures 1, 4, reference numeral 221), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steel sheet structure as disclosed by Mizuike for the electric insulating portion of Takahashi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 7, Takahashi et al. in view of Mizuike disclose the claimed invention except for the electric insulating portion having a structure in which a plurality of steel sheets are integrally laminated in the axial direction or the rotating direction, or a structure in which one or more steel sheets are integrally laminated in a spiral shape along the axial direction.  Having a steel sheet structure laminated in the axial direction for the stator is a known skill as exhibited by Mizuike (see paragraph [0031], and figures 1, 4, reference numeral 221), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steel sheet structure as disclosed by Mizuike for the electric insulating portion of Takahashi et al. in .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of stator/housing insulating portions: US 20170047792 A1 (KLASSEN; James Brent et al.), US 20170163112 A1 (TOKOI; Hirooki et al.), US 20170155297 A1 (TOKOI; Hirooki et al.), US 20170133899 A1 (FUKUDA; Tomohiro et al.), US 20160218583 A1 (HAYASHI; Jirou).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEX W MOK/Primary Examiner, Art Unit 2834